Citation Nr: 0012023	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-30 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for migraines.  

3.  Entitlement to a compensable rating for gastroesophageal 
reflux disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to December 
1976.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for a depressive 
disorder and migraines and assigned a noncompensable rating 
for gastroesophageal reflux disease.  


REMAND

Upon review of the record, the Board concludes that the 
veteran's claim for a compensable rating for gastroesophageal 
reflux disease (GERD) is well grounded.  When a veteran 
claims that he has suffered an increase in disability, or 
that the symptoms of his disability are more severe than is 
contemplated by the currently assigned rating, that claim is 
generally considered well grounded.  See 38 U.S.C.A. § 
5107(a); Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
However, the Board makes no determination at this time as to 
whether or not the veteran's claims for service connection 
are well grounded.  

After reviewing the claims folder the Board has concluded 
that the evidence indicates that the issues before the Board 
may be inextricably intertwined.  The service medical records 
include a Narrative Summary of hospitalization from August 
1975.  It was noted that the veteran was "followed by the 
Psychiatric Clinic and has been on Stelazine and Valium."  
It was also noted that the veteran had a history of func-
tional bowel symptoms which were related to anxiety.  In 
November 1994 VA records noted that the veteran had multiple 
somatic complaints, but a normal neurological evaluation.  In 
reviewing the record the Board noted that the veteran had 
complained of pain in multiple joints and an assessment of 
fibromyalgia was noted.  November 1994 VA hospital records 
reveal that a neurology evaluation which included a MRI with 
questionable areas of demyelination, was consistent with 
migraine and fibromyalgia.

The evidence has raised the possibility that there may be a 
relationship between the veteran's gastrointestinal 
complaints and multiple joint pain and a psychiatric 
disorder.  Disabilities which represent both a physical 
disorder and mental disorder are rated under 38 C.F.R. 
§ 4.126(d), based on the disability which is the more dis-
abling.  Because the evaluation of the veteran's service-
connected GERD may vary if the veteran is granted service 
connection for an acquired psychiatric disorder the issues 
are inextricably intertwined.

The veteran testified at her hearing before the undersigned 
Member of the Board that she was first treated for depression 
at the Navy Regional Medical Center in Charleston, South 
Carolina.  Her statement is consistent with the note in the 
August 1975 hospital record that she was being followed by 
psychiatry.  Unfortunately the clinical records of the 
veteran's treatment in service are not included in the 
service medical records in the claims folder.  According to 
the Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part III, Chapter 4.24 (f), Mental Hygiene 
records are filed by treating facility and date.  The Request 
for Information, dated in February 1995, to the National 
Personnel Records Center (NPRC) only requested medical 
records and did not request "other" records as required to 
trigger a search for Mental Hygiene records.  Any requests 
for such records must be accompanied by the dates and places 
of treatment.  Copies of the veteran's psychiatric treatment 
in service may be available.  In this case the references to 
her treatment do not include a recitation of her symptoms or 
any diagnosis of a psychiatric disorder in service.  The 
clinical records may be of probative value in determining if 
any currently diagnosed psychiatric disorder began in 
service.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that where the veteran has asserted that pertinent medical 
records are in existence and are in the Government's 
possession, any such records which are in existence are 
constructively of record.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Prior to a determination as to whether the 
veteran's claim is well grounded, VA must collect and review 
all pertinent evidence within the Government's possession.  
The failure of the RO or the Board to consider any such 
pertinent records which are in existence, even though not 
actually in the records assembled for appellate review, may 
constitute clear and unmistakable error.  For that reason the 
claim must be remanded to obtain copies of the records of the 
veteran's psychiatric treatment in service.  

The veteran has variously been diagnosed with depression, 
schizophrenia and other psychiatric disorders.  It has also 
been suggested by physicians that the veteran has numerous 
somatic complaints.  In order to clarify the diagnosis of any 
current psychiatric disorder and any possible relationship 
between a current psychiatric disorder and her service-
connected GERD, the veteran should be accorded a psychiatric 
examination.  The veteran has not been examined by VA to 
determine the current severity of her GERD and the medical 
records in the claims folder are inadequate for rating her 
service-connected GERD.  Accordingly, she should also be 
accorded an examination to determine the current severity of 
the GERD.

To ensure full compliance with due process requirements, the 
case is REMANDED to the (RO) for the following development:

1.  The RO should request the veteran to 
identify the dates and treating facility 
or facilities where she was "followed by 
psychiatry" in service.  The RO should 
make another attempt to obtain mental 
hygiene records reflecting the veteran's 
treatment for psychiatric symptoms during 
her military service.  Pursuant to M21-1 
instructions, the RO must check the OTHER 
block on the 201 Screen or VA Form 21-
3101 and enter "mental hygiene records" 
in the ADDITIONAL INFORMA-TION field, and 
include dates and places of treatment.  
In this case, the RO should also provide 
not only the appellant's current last 
name, but also her former last name, as 
well as the social security number and 
name she provided in her substantive 
appeal dated in May 1999.

2.  The RO should request the veteran to 
identify all health care providers who 
have treated her in the recent past for 
GERD.  The RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.

3.  The RO should arrange for the veteran 
to be accorded an examination by a 
psychiatrist to determine the nature and 
severity of any current psychiatric dis-
order.  The claims folder must be made 
available to the examiner prior to the 
examination.  The psychiatrist is 
requested to diagnose any current 
psychiatric disorder and offer an opinion 
as to its etiology and date of onset.  If 
a somatoform disorder is diagnosed, the 
examiner should identify the physical 
manifestations related to such disorder 
and indicate whether it is related to the 
veteran's GERD.

4.  The RO should arrange for the veteran 
to be accorded a VA examination of the 
gastrointestinal system.  The purpose of 
the examination is to determine the 
current severity of the veteran's GERD.  
The claims folder must be made available 
to the examiner prior to the examination.  
The examiner should comment on any weight 
loss, anemia, vomiting, hematemesis, 
melena, dysphagia, pyrosis, 
regurgitation, substernal arm or shoulder 
pain or impairment of health caused by 
GERD.  

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

